 Case 1:19-cr-10041-JDB Document 178 Filed 06/01/20 Page 1 of 2                        PageID 671




                  IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF TENNESSEE AT JACKSON
____________________________________________________________________________

UNITED STATES OF AMERICA

v.                                                             Case # 1:19cr10041 JBD

BRITNEY PETWAY

_____________________________________________________________________________


                               POSITION PAPER
___________________________________________________________________________

        COMES NOW the Defendant, Britney Petway, by and through her counsel of record, Leslie

I. Ballin, would respectfully file this Position Paper with respect to the Pre-sentence Report entered

in this cause.

        Defendant would correct two name spellings contained in paragraph 52. Her correct middle

name is Lashannon and her father's correct name is Carlton.

        Defendant objects to the drug quantity as calculated for the Base Offense Level of 36 in

paragraph 33 of the Pre-Sentence Investigation Report. Defendant would maintain that the correct

Base Offense Level should be 24, including relevant conduct, as provided in the Plea Agreement.

        Defendant objects to the two level enhancement in paragraph 36 of the Pre-Sentence

Investigation Report and would maintain that the use of a special skill is part of the criminal conduct.

        Defendant would state that the correct calculation should be a Base Offense Level of 24, less

3 for Acceptance of Responsibility, less 2 for Safety Valve resulting in a Total Offense Level of 19

with a range of 30-37 months.

        Defendant would state that with regard to substance abuse in paragraph 62, she does not nor

has she ever suffered from substance abuse.
 Case 1:19-cr-10041-JDB Document 178 Filed 06/01/20 Page 2 of 2                           PageID 672



        Defendant maintains that this Court should sentence her considering all sentencing factors as

contained in 18 USC 3553.

                                                Respectfully Submitted,

                                                /s/ Leslie I. Ballin, Esq.
                                                BALLIN, BALLIN & FISHMAN, P.C.
                                                200 Jefferson Avenue, Suite 1250
                                                Memphis, TN 38103
                                                (901) 525-6278

                                                Attorney for Defendant Petway

                                    CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing has been served upon the
Honorable J. Daniel Breen, Jillian Willis, Assistant United States Attorneys and all other interested
parties via e-mail, via United States mail, first class postage prepaid, or via hand delivery, this the 1st
day of June, 2020.

                                                /s/ Leslie I. Ballin, Esq.
